DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 5-9, and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “wherein each anchor is hingedly mounted to the housing at a top of a corresponding aperture, and wherein a bottom portion of each anchor is biased through the corresponding aperture when the stud is inserted into the interior cavity of the housing”.
Claims 2 and 5-9 are allowable by dependence on claim 1. 
Regarding claim 23, no prior art of record is considered to teach or suggest the combination of limitations of claim 23. In particular, the limitations “wherein each anchor is hingedly mounted to the housing at a bottom of a corresponding aperture, and wherein a top portion of each anchor is biased through the corresponding aperture when the stud is inserted into the interior cavity of the housing”.
Claims 24-29 are allowable by dependence on claim 23. 
The closest prior art is considered to be Ikegami (JP 2013-082309, see updated machine translation provided) (of record) and Hesthaug (WO 90/10549) (of record), as discussed in the previous office action of record. 
Ikegami discloses that the anchor portions are slidable through the apertures, rather than being hingedly mounted to the housing at either a bottom or top of the aperture and having a top or bottom portion of each anchor biased through the corresponding aperture when the stud is inserted into the interior cavity of the housing. One of ordinary skill in the art would not have found it obvious to modify Ikegami in such a manner because to do so would substantially alter the intended operation and functionality of the anchors in Ikegami. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749